Filed 1/19/22 P. v. Askia CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                         B314166

           Plaintiff and Respondent,                                 (Los Angeles County
                                                                     Super. Ct. No. MA063233)
           v.

 ABDUL MAJEED ASKIA,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Daviann L. Mitchell, Judge. Affirmed.
     Cheryl Lutz, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                             ____________________________
       This is the third appeal brought by defendant Abdul
Majeed Askia following his convictions for attempted murder and
assault with a deadly weapon. In defendant’s first appeal, we
remanded for the trial court to exercise its discretion whether to
strike defendant’s prior serious felony enhancement. The
trial court declined to strike the enhancement. In defendant’s
second appeal, we affirmed the judgment, but directed the trial
court to correct two errors in the abstract of judgment. The trial
court made those corrections. The trial court later identified a
third error, which the trial court corrected in an order.
       This third appeal is from the order correcting the abstract
of judgment. Defendant’s appointed counsel filed a brief
pursuant to People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano), identifying no issues. Defendant filed two
supplemental briefs.
       We have reviewed the record and conclude the abstract of
judgment now correctly reflects the judgment, and there are no
arguable issues on appeal. The issues defendant raises in his
supplemental briefs are without merit or not properly before us.
Accordingly, we affirm.

                  FACTUAL BACKGROUND
       We provided a detailed summary of the underlying facts in
our opinion from defendant’s first appeal, People v. Askia
(July 29, 2019, B290450) [nonpub. opn.]. In short, the
prosecution presented evidence that in June 2014, defendant
attacked the woman with whom he was living, stabbing her
multiple times with a knife and either strangling her or stepping
on her neck, fracturing her vertebrae in the process. The victim
fell unconscious from her injuries but survived.




                                   2
                 PROCEDURAL BACKGROUND
       An information charged defendant with attempted murder
(count 1) and assault with a deadly weapon (count 2), and alleged
enhancements for use of a deadly and dangerous weapon in the
commission of the attempted murder (Pen. Code1, § 12022,
subd. (b)(1)), and infliction of great bodily injury in the
commission of both the attempted murder and the assault
(§ 12022.7, subd. (a)). The information alleged that defendant
suffered a prior conviction for murder within the meaning of the
“Three Strikes” law.2
       The trial court initially found defendant incompetent to
stand trial, and he spent time at Patton State Hospital. Trial
ultimately occurred, and the jury convicted defendant of both
counts and found the enhancement allegations true. The trial
court found defendant previously had been convicted of murder in
1974. The trial court denied defendant’s motion for a new trial.
       The trial court sentenced defendant to life in prison on the
attempted murder count, with a five-year enhancement for the
prior conviction under section 667, subdivision (a)(1), and a
three-year enhancement for infliction of great bodily injury under
section 12022.7, subdivision (a). The trial court stayed the deadly
and dangerous weapon enhancement under section 12022,
subdivision (b)(1). The trial court stayed rather than pronounce
sentence on the assault charge under section 654, and did not
pronounce sentence on the accompanying bodily injury
enhancement.


      1   Unspecified statutory citations are to the Penal Code.
      2  The information contained other allegations that the
trial court dismissed on the prosecution’s motion.




                                     3
       In defendant’s first appeal, we modified the judgment to
impose, then stay, the sentence for the assault charge and its
accompanying bodily injury enhancement, and to strike, rather
than stay, the deadly weapon enhancement. As modified, we
affirmed the judgment. We remanded, however, for the
trial court to exercise its newly enacted discretion whether to
strike the five-year enhancement under section 667,
subdivision (a)(1).
       On remand, the trial court held a hearing with defendant
and his counsel present, and declined to exercise its discretion
to strike the five-year enhancement under section 667,
subdivision (a)(1). Consistent with our instructions, the trial
court imposed, then stayed, sentence on the assault count and its
accompanying bodily injury enhancement, and struck the deadly
weapon enhancement. The trial court prepared an amended
abstract of judgment dated July 1, 2020.
       Defendant filed a second appeal. His appointed counsel
filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende), identifying no issues and requesting that this court
review the record and determine whether any arguable issue
existed on appeal. Defendant filed a supplemental brief
challenging the trial court’s decision not to strike the section 667,
subdivision (a)(1) enhancement, and raising various other issues.
       We resolved defendant’s second appeal in People v. Askia
(Nov. 19, 2020, B304380) [nonpub. opn.]. We reviewed the record
and found no arguable issue. We concluded defendant had
forfeited his challenge to the trial court’s decision to leave the
five-year enhancement in place, and on the merits, the trial court
had not abused its discretion. We held that defendant’s other
arguments were not cognizable in that appeal, either because




                                     4
they concerned issues that were, or could have been addressed in
his first appeal, or were beyond the scope of what the trial court
addressed upon our limited remand following the first appeal.
Accordingly, we affirmed the judgment.
       Our opinion also identified two clerical errors in the
July 1, 2020, abstract of judgment. First, although the trial court
had left the five-year enhancement under section 667,
subdivision (a)(1) in place, that enhancement did not appear in
the abstract of judgment. Second, although the trial court had
imposed a sentence for the assault count, stayed pursuant to
section 654, the abstract of judgment did not indicate the
sentence imposed. We directed the trial court to correct these
errors.
       The trial court then prepared a second amended abstract of
judgment dated March 1, 2021. Consistent with our instructions,
the second amended abstract included the five-year enhancement
under section 667, subdivision (a)(1), and further indicated the
trial court had imposed, then stayed, the middle term on the
assault count.
       Upon receipt and review of the second amended abstract of
judgment, the Department of Corrections and Rehabilitation sent
a letter to the trial court noting that the abstract did not include
the enhancement under section 12022, subdivision (b)(1), the
deadly and dangerous weapon enhancement. The trial court
responded to the letter by issuing an order on June 14, 2021,
explaining that the deadly and dangerous weapon enhancement
had been stricken as we directed in defendant’s first appeal, and
thus properly was omitted from the abstract of judgment.
       In its order, however, the trial court noted a previously
undiscovered error. The second abstract of judgment




                                    5
inadvertently indicated the two bodily injury enhancements
under section 12022.7, subdivision (a) were both imposed on
count 1, attempted murder, rather than one enhancement on
count 1 and the other on count 2.3 The trial court ordered this
error corrected. The trial court then issued a third amended
abstract of judgment, dated July 12, 2021, indicating one three-
year bodily injury enhancement on the attempted murder count,
and a second such enhancement on the assault count, with that
second enhancement stayed under section 654.
      Defendant timely appealed from the trial court’s order
correcting the abstract of judgment.

                         DISCUSSION
      Defendant’s counsel filed a brief identifying no appealable
issues and requesting that we follow the procedures set forth in
Serrano, supra, 211 Cal.App.4th 496. Under those procedures,
we have no duty independently to review the record for
reasonably arguable issues, although we must evaluate any
arguments raised by defendant in his supplemental briefing.
(People v. Cole (2020) 52 Cal.App.5th 1023, 1039–1040, review
granted Oct. 14, 2020, S264278.) We nonetheless have reviewed
independently the full record, thus satisfying our obligations
under Wende, supra, 25 Cal.3d 436, as well. We therefore need
not decide whether Wende or Serrano applies to this appeal.
      We first address the arguments raised in defendant’s two
supplemental briefs. He characterizes the trial court’s order
correcting the abstract of judgment as “resentencing” him, and
claims he was wrongly denied appointment of counsel and a

      3This error also appeared on the first amended abstract of
judgment dated July 1, 2020.




                                   6
hearing. Defendant’s characterization is incorrect, because the
trial court did not resentence defendant or otherwise modify his
sentence. Rather, the trial court corrected the abstract of
judgment to conform to the oral pronouncement of judgment, a
judgment defendant already has had the opportunity to challenge
in his two prior appeals, and which we have previously affirmed.
We are aware of no authority that a criminal defendant is
entitled to counsel and a hearing when the trial court merely
corrects clerical errors, nor does defendant cite any such
authority.
       Defendant contends that his appointed appellate counsel
“abandon[ed]” him by not asserting the arguments he proposed or
“asking [defendant’s] views on the issues.” Our own independent
review of the record reveals no errors on the part of the trial
court, and therefore no arguments of merit appellate counsel
could have put forth.
Appellate counsel has complied with her duty.
       Defendant argues that law enforcement and the United
States Department of Homeland Security have threatened and
orchestrated violent attacks against him to obstruct his public
speaking. He demands an evidentiary hearing to determine the
validity of his claims. These arguments are unrelated to the
order from which defendant appeals, and therefore are not
properly before us.
       Defendant contends throughout his “Judicial Process” there
has been “negligence or clerical error,” “newly discovered
evidence,” and an unidentified issue with a Marsden4 hearing.
Apart from the reference to clerical error, these arguments would


     4   People v. Marsden (1970) 2 Cal.3d 118.




                                   7
appear to be unrelated to the order from which he appeals, and
again are not properly before us. As to any clerical error, our
independent review indicates the trial court has remedied all
such errors and the most recent abstract of judgment accurately
reflects the actual judgment.
       As he did in his supplemental brief filed in his second
appeal, defendant raises arguments concerning his treatment at
Patton State Hospital. Again, these arguments are unrelated to
the order from which he appeals and are not properly before us.
       Assuming arguendo this appeal is subject to Wende review,
we have reviewed the record and find no arguable issue.
Appointed counsel has fully complied with counsel’s
responsibilities and no arguable issue exists. (People v. Kelly
(2006) 40 Cal.4th 106, 126; Wende, supra, 25 Cal.3d at
pp. 441–442.)

                        DISPOSITION
     The order correcting the abstract of judgment is affirmed.
     NOT TO BE PUBLISHED.



                                         BENDIX, J.

We concur:




     ROTHSCHILD, P. J.                   CHANEY, J.




                                  8